[Cite as State v. Wright, 2016-Ohio-853.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-15-1155

        Appellee                                 Trial Court No. CR0201202162

v.

Emmanuel A. Wright                               DECISION AND JUDGMENT

        Appellant                                Decided: March 4, 2016

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Emmanuel A. Wright, pro se.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Emmanuel Wright, appeals from a decision of the Lucas County

Court of Common Pleas granting his “motion for findings of fact and conclusions of

law.” His assignments of error, however, address issues that have already been reviewed

in previous appeals to this court.
              I. The trial court errored [sic] in violation of appellanys [sic] right to

       due process by dismissing his petition for post conviction relief without a

       hearing.

              II. Appellant received ineffective assistance of trial counsel and

       appellant counsel in violation of his rights under the sixth and fourteenth

       amendments to the United States Constitution and article 10 of the

       constitution of the State of Ohio.

       {¶ 2} The relevant, lengthy procedural history was detailed in this court’s March

31, 2015 decision in State v. Wright, 6th Dist.Lucas No. L-14-1265, 2015-Ohio-1268

and, this court’s October 24, 2014 decision in State v. Wright, 6th Dist.Lucas Nos. L-14-

1041, L-14-1044, L-14-1042 and L-14-1043. The origin of this case is appellant’s

convictions for burglary, attempted theft and passing bad checks.

       {¶ 3} On October 4, 2013, appellant filed a “petition to vacate of set aside

judgment of conviction” with the trial court which was denied. Appellant then filed a

“motion for findings of fact and conclusions of law” seeking an explanation for the

court’s denial of his motion to vacate. On May 7, 2015, the trial court issued findings of

fact and conclusions of law addressing appellant’s contention that his counsel was

ineffective in failing to diligently investigate various facts of his case. Specifically,

appellant pointed to documentation he claims exonerated him and contended that counsel

ignored the exculpatory evidence. The trial court disagreed finding the evidence to be

“highly dubious” and moreover, “potentially harmful.”



2.
       {¶ 4} Appellant set forth this same argument regarding his counsel in State v.

Wright, 6th Dist. Lucas No. L-14-1265, 2015-Ohio-1268. We too rejected appellant’s

contention that the documentation would exonerate him.

              Appellant has failed to explain who these affidavits would be from

       or what crucial information these affidavits may contain. Accordingly,

       appellant has not shown that the outcome of his case would have been

       different had counsel included affidavits. Id at.¶ 16.

       {¶ 5} Having already addressed this issue as well as the issues raised in appellant’s

assignments of error and, reaching the same conclusion as the trial court with regard to

appellant’s ineffective assistance of counsel claim, we find this appeal to be without

merit. Appellant’s assignments of error are not well-taken.

       {¶ 6} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the court costs of this appeal

pursuant to App.R. 24.

                                                                      Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Stephen A. Yarbrough, J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

3.
          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.